UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 FAWZI KHALED A.F. AL ODAH, et al.,

         Petitioners,

         v.                                                   Civil Action No. 02-828 (CKK)
 UNITED STATES, et al.,

         Respondents.


                                                ORDER
                                             (July 1, 2009)

        The Court held a conference call on the record with counsel for both parties on July 1,

2009. For the reasons stated on the record, it is, this 1st day of July, 2009, hereby

        ORDERED that counsel shall remain available to proceed with merits hearings for

Petitioners Al Kandari and Al Rabiah during the periods of (1) August 24-28, 2009, and (2)

September 9-10, 2009, unless the Court notifies the parties otherwise; it is further

        ORDERED that on or before July 31, 2009, the parties shall file a Joint Status Report

concerning the Joint Task Force database discovery for Petitioners Al Kandari and Al Rabiah; it

is further

        ORDERED that Respondents’ counsel shall contact Chambers no later than close of

business on July 1, 2009, indicating whether the Guantanamo Review Panel has made any

decisions relating to Petitioners; it is further

        ORDERED that Respondents’ counsel shall examine the exhibit attached to their [591]

Motion to Amend the Statement of Facts and Exhibit Lists that was discussed on the conference

call and notify the Court and Petitioners as to whether the exhibit was provided to the Court and

Petitioners as the Respondents intended; it is further
        ORDERED that, upon further reflection and a review of the exhibits identified by the

parties as those they intend to submit at Petitioner Al Mutairi’s merits hearing, the Court finds

that an issue-by-issue evidentiary presentation will be of the most assistance to the Court.

Accordingly, at Petitioner al Mutairi’s merits hearing, Respondents shall make a presentation on

a contested issue relevant to Petitioner Al Mutairi’s detention. Petitioner shall then respond to

Respondents’ presentation, including by a presentation of evidence and argument. Finally,

Respondents may respond to Petitioner’s presentation in rebuttal. The parties shall repeat this

sequence for each contested issue raised by Respondents. Petitioner shall then be given the

opportunity to present a contested issue relevant to Petitioner Al Mutairi’s detention that was not

argued by the parties in the foregoing sequence, followed by a presentation by Respondents, and

Petitioner’s rebuttal. The parties shall repeat this sequence for each contested issue raised by

Petitioner. The Court also expects that counsel for Petitioner and Respondents will use

electronic presentation devises to present their documentary evidence to the Court. The parties

should contact John Cramer, Office of Information Technology, to discuss the equipment

available to the parties in Courtroom 28A; and it is further

        ORDERED that on the morning of July 6, 2009, the parties shall present the Court with

Exhibit Books, or preferably a Joint Exhibit Book, containing the exhibits the parties anticipate

presenting during Petitioner Al Mutairi’s merits hearing, compiled in the order the parties

anticipate referring to the exhibits, to the extent possible.

        SO ORDERED.

Date: July 1, 2009

                                                             /s/
                                                        COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge


                                                   2